FIRST DISTRICT COURT OF APPEAL
                  STATE OF FLORIDA
                 _____________________________

                         No. 1D17-4992
                 _____________________________

GLEN ALAN BRADSHAW,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

                        February 18, 2019


WOLF, J.

     Glen Alan Bradshaw challenges his convictions for both
dealing in stolen property and petit theft involving the same
property. He asserts that the trial court violated section 812.025,
Florida Statutes, when it adjudicated him guilty of both offenses.
We agree and remand to the trial court to vacate the conviction
and sentence for petit theft.

    Section 812.025, Florida Statutes, provides:

    Notwithstanding any other provision of law, a single
    indictment or information may, under proper
    circumstances, charge theft and dealing in stolen
    property in connection with one scheme or course of
    conduct in separate counts that may be consolidated for
    trial, but the trier of fact may return a guilty verdict on
    one or the other, but not both, of the counts.

     Stated differently, “[a]djudicating a defendant guilty of both
theft and dealing in stolen property in accordance with a plea of
guilty or no contest violates section 812.025, if the offenses were
‘in connection with one scheme or course of conduct.’” Anucinski
v. State, 148 So. 3d 106, 108 (Fla. 2014). As the jury was
instructed here, “‘[o]ne scheme or course of conduct’ means that
there was no meaningful disruption of the defendant’s conduct by
either an interval of time or a set of circumstances.” Fla. Std.
Jury Instr. 14.2.

    The State presented evidence that appellant stole sawblades
from his place of employment, Yesco Scaffolding and Rentals.
Appellant approached a Yesco customer about purchasing the
sawblades while on the Yesco premises, and sold them to the
Yesco customer later that day. Appellant told police he sold the
blades the day after he obtained them. During closing argument,
the State accepted appellant’s version of when he took the
property. Appellant argues this case is similar to Blackmon v.
State, 121 So. 3d 535, 548 n.17 (Fla. 2013), in which the supreme
court found a defendant who stole steel bars and sold them
approximately two hours later committed the offenses in
connection with one scheme or course of conduct.

     The State argues, however, that even a single day is a
sufficient break in time to justify a conviction for both offenses.
Case law does not support the State’s position. In Williams v.
State, 121 So. 3d 524, 526 (Fla. 2013), the defendant stole video
game systems and other electronics from someone’s home and
sold some of them to a pawn shop the following afternoon. The
supreme court held the record did not reflect a “‘clearly
disjunctive interval of time or set of circumstances’ ‘to
meaningfully disrupt the flow’ of Williams’ conduct.” Id. at 534
(quoting Rife v. State, 446 So. 2d 1157, 1158 (Fla. 2d DCA 1984)).
See also Sykes v. State, 201 So. 3d 201, 202 (Fla. 2d DCA 2016)
(“Without some evidence evincing a meaningful disruption, a
four-day separation between a theft and dealing in stolen
property will not support two convictions for the same course of
conduct.”); Stallworth v. State, 538 So. 2d 1296 (Fla. 1st DCA

                                2
1989) (holding where a defendant stole television sets and sold
them four days later, the offenses were part of the same scheme
or course of conduct); Jones v. State, 453 So. 2d 1192, 1194 (Fla.
3d DCA 1984) (holding the theft of a car stereo and the sale of
that stereo two days later were part of the same scheme or course
of conduct). We find this case law mandates that we remand this
case to the trial court for appropriate action.

     Appellant argues the appropriate remedy is to remand for
the trial court to strike the theft conviction, which is the lesser
offense. He is correct. See Adoye v. State, 224 So. 3d 887 (Fla. 1st
DCA 2017).

    We, therefore, remand with instructions that the trial court
vacate the conviction for petit theft. Appellant need not be
present.

    AFFIRMED in part; REVERSED in part; and REMANDED.

LEWIS and ROWE, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Megan Long, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley B. Moody, Attorney General, and Sharon S. Traxler,
Assistant Attorney General, Tallahassee, for Appellee.




                                 3